Citation Nr: 0909789	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-35 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident.

2.  Entitlement to special monthly compensation with aid and 
attendance.

3.  Entitlement to special monthly compensation with 
housebound benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2006 Form 9, the veteran requested a BVA 
hearing at a local VA office.  The record does not reflect 
that a hearing was scheduled or that the Veteran cancelled 
his request.  

As such, this case needs to be returned to the RO so that a 
Board hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




